t c memo united_states tax_court robert w schlegel petitioner v commissioner of internal revenue respondent docket no 31005-14l filed date robert w schlegel pro_se christina l cook for respondent memorandum opinion pugh judge this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times rule references are to the tax_court rules_of_practice and procedure sustaining respondent’s notice_of_intent_to_levy to collect petitioner’s unpaid federal_income_tax liabilities for and respondent filed a motion for summary_judgment and accompanying exhibits including a declaration of christina l cook petitioner filed a cross- motion for summary_judgment in response we then held a hearing on the pending motions at which both sides appeared and represented that this case was ripe for decision without trial as there is no dispute over any material fact rule b provides in part that after a motion for summary_judgment and an opposing response are filed a decision shall be rendered if the pleadings and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 we have reviewed respondent’s motion and the documents submitted in support of respondent’s motion and we have considered petitioner’s response and cross-motion we incorporate by reference the statement of facts contained in the declaration of ms cook we agree with the parties that the material facts are not in dispute and for the reasons summarized below we hold that respondent is entitled to a decision sustaining the proposed levy background petitioner failed to file federal_income_tax returns for and in two notices of deficiency both dated date respondent determined deficiencies for petitioner’s and taxable years on the basis of substitutes for returns prepared pursuant to sec_6020 the notices of deficiency were sent to petitioner’s last_known_address by certified mail petitioner failed to file a petition with the court challenging the notices of deficiency on date respondent sent a notice_of_intent_to_levy and notice of your right to a hearing to petitioner with respect to his unpaid and tax_liabilities on date respondent received petitioner’s form request for a collection_due_process or equivalent_hearing on date respondent mailed a letter to petitioner requesting that petitioner complete form sec_1040 u s individual_income_tax_return for and on august and settlement officer monica coronado so coronado verified that the internal revenue service’s irs records included notices of deficiency for and and a certified mailing list with a date stamp and postal employee signature confirming that the notices were sent to petitioner’s last_known_address the mail article numbers on the certified mailing list matched the mail article numbers on the copies of the notices of deficiency and the corresponding tracking information showed that both articles of mail were reported as being delivered in glencoe mn the address on the certified mailing list is the same address as was on petitioner’s form and on his petition to this court on date so coronado mailed a letter to petitioner scheduling a telephonic administrative hearing for date the letter notified petitioner that to qualify for a face-to-face hearing petitioner had to submit form 433-a collection information statement for wage earners and self-employed individuals and signed form sec_1040 for and the letter explained that petitioner might not be able to dispute the underlying liabilities for and because so coronado’s review of the record indicated that the notices of deficiency were properly sent the letter therefore asked for petitioner’s address on the date that the notices were sent asked whether he had received the notices of deficiency and enclosed copies thereof the letter also informed petitioner that he could prepare corrected form sec_1040 for and if he believed the amounts due were inaccurate on date settlement officer cheryl rieux so rieux was assigned the case on date so rieux received a letter from petitioner in which he asserted that he had not received a notice_of_deficiency for or he again requested a face-to-face hearing and requested that his case be transferred to a settlement officer in minnesota so that a face-to-face hearing would be more convenient he did not answer the other questions posed or provide any of the requested documents petitioner also failed to contact so rieux at the scheduled date and time for the administrative hearing on date so rieux mailed petitioner a letter notifying him that he had missed the scheduled administrative conference and that she had not received any of the documents the irs office of appeals appeals had requested the letter informed petitioner that so rieux had reviewed the administrative file and reiterated that to be eligible for an in-person hearing petitioner would have to be in compliance with his tax filing obligations the letter also notified petitioner that appeals would make a determination based on the administrative record and information previously provided and gave petitioner an additional days to provide any other information he wanted appeals to consider on that same day so rieux attempted to call petitioner at two different numbers but was unable to reach him on date petitioner sent a letter to so rieux again requesting a face-to-face hearing petitioner did not provide any of the requested documents on date so rieux sent petitioner a notice_of_determination sustaining the collection action petitioner then timely petitioned this court for redetermination i statutory framework discussion a taxpayer requesting a hearing in response to a notice_of_levy pursuant to sec_6330 is entitled to a hearing before an impartial officer_or_employee of appeals sec_6330 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the liability in question or did not otherwise have an earlier opportunity to dispute the liability sec_6330 see also 114_tc_604 following the hearing appeals must determine whether proceeding with the proposed levy is appropriate in making that determination appeals is required to consider relevant issues raised by the taxpayer under sec_6330 and also whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 in addition the appeals officer must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 where the validity of the underlying tax_liability is at issue we review the commissioner’s determination de novo 114_tc_176 where the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion id pincite appeals abuses its discretion if it acts arbitrarily capriciously or without sound basis in fact or law 112_tc_19 ii challenges to the underlying liabilities when as here the irs prepares a substitute for return pursuant to sec_6020 the taxpayer may raise his underlying liability in an administrative hearing if he did not receive a notice_of_deficiency or otherwise have a prior opportunity to contest the liability see sec_6320 sec_6330 see also sego v commissioner t c pincite but this court considers a taxpayer’s challenge to his underlying liability in a collection action case only if he properly raised that challenge at his administrative hearing see 129_tc_107 sec_301_6320-1 q a-f3 f q a-f3 proced admin regs an issue is not properly raised at the administrative hearing if the taxpayer fails to request consideration of that issue by appeals or if he requests consideration but fails to present any evidence after being given a reasonable opportunity to do so giamelli v commissioner t c pincite see mcrae v commissioner tcmemo_2015_ at holding that the taxpayer failed properly to raise his underlying liability where he failed explicitly to contest it during the administrative hearing and failed to provide any evidence concerning it see also zook v commissioner tcmemo_2013_128 at holding that the taxpayer failed properly to raise her underlying liabilities when she failed to provide any documentation of them and asserted frivolous arguments although petitioner sent several letters asserting that he did not receive a notice_of_deficiency for either or his failure to present evidence such as form sec_1040 for and or the requested financial information amounts to a failure properly to raise the issue of his underlying liabilities at the administrative hearing see mcrae v commissioner tcmemo_2015_132 sec_301_6320-1 q a-f3 f q a-f3 proced admin regs in the date letter so coronado informed petitioner that he could prepare corrected form sec_1040 for and if he believed the amounts due were inaccurate petitioner thus was given a reasonable opportunity challenge the underlying liabilities by submitting tax returns to replace the substitutes for returns petitioner declined the opportunity and provided none of the information requested accordingly we find that regardless of whether petitioner received the notices of deficiency he did not properly raise his underlying liabilities during the administrative hearing and therefore cannot dispute the liabilities here see caudle v commissioner tcmemo_2014_196 aff’d 603_fedappx_220 4th cir iii verification sec_6330 requires appeals as part of its review to verify that a valid notice_of_deficiency was issued to the taxpayer 134_tc_1 131_tc_197 where as here a taxpayer identifies an irregularity in the assessment procedure an appeals officer cannot rely solely on the tax transcripts to verify that a notice_of_deficiency has been sent see hoyle v commissioner t c pincite n w here a taxpayer alleges no notice_of_deficiency was mailed he has ‘ identified an irregularity ’ alteration in original instead the appeals officer is directed to examine underlying documents in addition to the tax transcripts such as the taxpayer’s return a copy of the notice_of_deficiency and the certified mailing list see id quoting chief_counsel notice cc-2006-19 marlow v commissioner tcmemo_2010_113 wl at n casey v commissioner tcmemo_2009_131 compliance with postal service form_3877 mailing procedures raises a presumption of official regularity in favor of the commissioner hoyle v commissioner t c pincite 94_tc_82 we have applied this principle in both the deficiency and lien levy case settings see meyer v commissioner tcmemo_2013_268 petitioner argues that respondent is not entitled to the presumption of official regularity in this case because the certified mailing list did not indicate the number of items received by the u s postal service office and is not signed or initialed by the irs employees who issued the notices we have found in other cases that such infirmities render the presumption of official regularity inapplicable see id respondent may still prevail however if the evidence of mailing is otherwise sufficient see coleman v commissioner t c pincite see also wheat v commissioner tcmemo_1992_268 wl at while not sufficient to create a presumption of official regularity the incomplete certified mailing list serves as evidence that the notices of deficiency were mailed to petitioner see portwine v commissioner tcmemo_2015_29 see also massie v commissioner tcmemo_1995_173 aff’d without published opinion 82_f3d_423 9th cir the certified mailing list bears a u s postal service date stamp and signature also both entries show petitioner’s name his address and the certified mail article number of the corresponding notice_of_deficiency petitioner has not argued that the address on the certified mailing list was not his last_known_address and the address on the certified mailing list is the same address that petitioner reported on his administrative hearing request and on his petition filed with this court furthermore appeals did not rely solely on the certified mailing list to verify that the notices of deficiency had been mailed to petitioner appeals also reviewed the copies of the notices of deficiency for the years at issue and each notice_of_deficiency bears the same mailing date mailing address and certified mail article number as the corresponding entry on the certified mailing list in addition so coronado reviewed the tracking information for each piece of mail corresponding to the certified mail article numbers on the notices of deficiency and verified that those articles of mail were reported as being delivered although respondent is not entitled to a presumption of mailing we conclude that the dated copies of the notices of deficiency combined with the incomplete mailing list are sufficient to show that the notices of deficiency for the years at issue were mailed to petitioner at his last_known_address consequently we hold that it was not an abuse_of_discretion for the settlement officers to rely on this information to verify that valid assessments had been made and that the settlement officers properly verified pursuant to sec_6330 that the requirements of any applicable law or administrative procedure have been met iv face-to-face hearing request in addition petitioner sought a face-to-face rather than a telephonic administrative hearing a face-to-face hearing is not a requirement under sec_6330 see 115_tc_329 holding that a hearing by telephone or by correspondence is sufficient to satisfy the requirements under sec_6330 sec_301_6330-1 q a-d6 proced admin regs the regulations further provide that if a face-to-face hearing is not held a hearing conducted by telephone by correspondence or by review of documents will suffice for purposes of sec_6330 see sec_301_6330-1 q a- d7 proced admin regs a settlement officer’s denial of a face-to-face hearing does not constitute an abuse_of_discretion where a taxpayer fails to present nonfrivolous arguments refuses to provide requested financial information and is not current with his federal_income_tax zastrow v commissioner tcmemo_2010_215 see williamson v commissioner tcmemo_2009_188 holding that it is not an abuse_of_discretion to deny a face-to-face hearing when the taxpayer raises frivolous arguments and therefore the hearing would not be productive moline v commissioner tcmemo_2009_110 holding that it is not an abuse_of_discretion when a settlement officer denies a taxpayer’s request for a face-to-face hearing after determining that the hearing would not be productive because of the taxpayer’s frivolous or groundless arguments or where the taxpayer has not filed all required tax returns for prior years aff’d 363_fedappx_675 10th cir sec_301_6330-1 q a-d8 proced admin regs the record demonstrates that a face-to-face hearing would not have been productive the settlement officers provided petitioner with a reasonable opportunity for a telephonic hearing and petitioner failed to take advantage of that opportunity in addition petitioner failed to submit any of the requested financial information and was not in compliance with his federal_income_tax obligations aside from his argument that he did not receive the notices of deficiency petitioner did not present any relevant arguments therefore the settlement officers did not abuse their discretion by denying a face-to-face hearing conclusion on the basis of our review of the administrative record and the notice_of_determination the court concludes that appeals satisfied the requirements of sec_6330 that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law to reflect the foregoing an order and decision will be entered for respondent
